Citation Nr: 1749775	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  09-45 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to an increased rating in excess of 50 percent disabling for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel

INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from August 1987 to December 1987 and on active duty from August 1988 to September 1992. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Manchester, New Hampshire Department of Veterans Affairs (VA) Regional Office (RO). In November 2012, the Veteran testified at the RO before a Decision Review Officer; a transcript of that hearing is in the record. In July 2013, the Veteran testified before a Veterans Law Judge no longer with the Board; a transcript of that hearing is also in the record. 

In a written statement dated June 2017, the Veteran notified the Board that he wished to waive his right to another Board hearing. See 38 U.S.C. § 7107(c); 38 C.F.R. §§ 19.3, 20.707. Accordingly, the Board will proceed with adjudication.

This matter was previously before the Board in November 2013 and April 2016, and after each decision the Veteran timely appealed the decision to the United States Court of Appeals for Veterans Claims (Court). In April 2016, the Board increased a staged rating to 50 percent disabling, but otherwise denied an increased rating in excess of 50 percent disabling for any time during the appeal period. Pursuant to a March 2017 Joint Motion for Remand (JMR), the Court vacated the portion of the Board's decision denying an increased rating in excess of 50 percent disabling and remanded the matter. 


FINDING OF FACT

The Veteran's PTSD has not been manifested by occupational and social impairment with deficiencies in most areas or total occupational and social impairment.



CONCLUSION OF LAW

A rating in excess of 50 percent disabling for the Veteran's PTSD is not warranted. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.126, 4.130, Diagnostic Code (Code) 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Court remanded the matter due to inadequate reasons and bases related to several of the Veteran's PTSD symptoms and manifestations. Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument). See also Stegall v. West, 11 Vet. App. 268 (1998).

II. Legal Criteria

At the outset, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by the given disability. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining, including degree of disability, is to be resolved in favor of the Veteran. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In any claim for an increased rating, "staged" ratings may be warranted where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App, 119 (1999).

The Veteran's PTSD is currently as rated as 50 percent disabling during the appeal period.

PTSD is rated under the General Rating Formula for Mental Disorders (General Formula). A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity. This may be due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130, Code 9411.

A 70 percent evaluation is warranted where there is occupational and social impairment, with deficiencies in most areas (such as work, school, family relations, judgment, thinking, or mood). This may be due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. Id.

A 100 percent evaluation is warranted for total occupational and social impairment. This may be due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

The list of symptoms in the General Formula is not intended to constitute an exhaustive list, but provides examples of the type and degree of symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002). However, a Veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration. Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013). Furthermore, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126.

Prior to August 4, 2014, VA's Rating Schedule for mental disorders was based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV"). 38 C.F.R. § 4.130. Like this case, diagnoses many times included an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score. The DSM has been updated with a 5th Edition ("DSM-5"), and VA issued an interim final rule amending certain provisions in the regulations to reflect this update, including the Schedule for Rating Disabilities. 70 Fed. Reg. 45093 (Aug. 4, 2014). This updated medical text recommended that GAF scores be dropped due to their "conceptual lack of clarity." See DSM-5, at 16. Because the Veteran's increased rating claim was in the process of adjudication prior to and during the adoption of the DSM-5, both the DSM-IV and DSM-5 criteria will be utilized in the analysis set forth below.

When in effect, GAF scores were considered a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness. Carpenter v. Brown, 8 Vet. App. 240 (1995). GAF scores ranging from 61-70 denote some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. GAF scores ranging from 51-60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). Lesser scores reflect increasingly more severe levels of mental impairment.

III. Factual Background

In November 2007, the Veteran reported that media coverage of the Iraq War had increased his PTSD symptoms. He endorsed frequent nightmares, night sweats, trouble sleeping, and extreme irritability. He added that he was currently employed as a nurse working in a professional capacity as a Business Account Executive, but that coverage of the war had affected his work performance in that he had difficulty focusing on work-related tasks. He further indicated that in January 2007, he had attended the funeral of friend who was killed in Iraq and that a day after the funeral, he became so upset and enraged that he punched a door, resulting in a fracture to his right hand, necessitating surgery. He also indicated that the increased stress had caused him to separate from his wife of 10 years. He noted an addiction to opiates, requiring inpatient treatment, as a result of his Gulf War illness (service connection has been established for chronic fatigue syndrome, previously characterized as Gulf War Syndrome). 

A January 2, 2007, record from St. Joseph's Hospital indicated that the Veteran presented to the emergency room with an injury to the right hand, stated to have happened the day before. Records from Parkland Medical Center and Rockingham Orthopedic Associates dated later in January 2007 show that the Veteran presented with complaints of right hand pain, stating that he had fallen from the back of his pick-up truck, "land[ing] with his fist closed" and "directly on the MCP [metacarpophalangeal] joints of his right hand." He later underwent a closed reduction and percutaneous pinning and application of short arm splint, right hand.

A VA treatment record dated in June 2008 notes that the Veteran's wife had informed VA that the Veteran was taking oxycodone from an outside source and was also buying OxyContin from a friend, which he would crush and inhale. She reported alcohol abuse, erratic behavior, and garbled speech, but indicated no evidence of homicidal or suicidal ideation. She stated that she was in the process of getting a restraining order.

In July 2008, the Veteran stated that after he returned home from the January 2007 funeral of his friend, his wife said something "rather insignificant in nature" to him, but he "completely lost all sense of control" and threw his mobile telephone at her and began to punch the basement door while yelling and cursing at the top of his lungs. He reiterated that he had sustained a fracture to his right hand and indicated that his wife had called the police at the time of the incident. He told police at the time that he did not believe he had any ill intentions towards his wife, and that he had never been violent towards her or their children. The Veteran reported frequently "abus[ing] alcohol and narcotics in a vain attempt to drown out the sadness and daily onslaught of over there." He stated that his substance abuse had caused his wife to move out and file for divorce, but reported that they were still married at that time, although living in a platonic relationship.

In another July 2008 letter, the Veteran detailed his employment history, stating that in August 2005, he had left the company for which he had worked for 10 years for another medical sales company, where he remained for two years, after which he resigned and assumed a new position. However, immediately after assuming the new position, he began to defy the director of the company and started to avoid work, becoming distant and non-productive, resulting in his termination in December 2007. The Veteran then collected unemployment benefits until obtaining a new position in February 2008, where he worked until he was terminated in April 2008 for failing to adequately train. He reported that he was then accepted into the VA Vocational Rehabilitation program and was attending a university in hopes of earning a degree in business.

In January 2009, the Veteran underwent a VA PTSD review examination, during which he claimed an exacerbation of symptoms following his friend's funeral that led him to break his right hand. The VA examiner noted that the Veteran's VA treatment records revealed an absence of complaints related to PTSD in the past year. When asked about his symptoms, the Veteran reported irritability and problems with sleep, focus, memory, and relationships, stating that he was going through a divorce. He indicated not sleeping for three days every two weeks, during which period he experienced fatigue, and reported that at least once a week he thought about the trauma that he suffered during the Gulf War, which made him feel sad. He also endorsed nightmares once or twice a week, hypervigilance, an exaggerated startle response, and a numbing of general responsiveness. 

The Veteran denied assaultive behavior or suicide attempts since his last VA examination in June 2004. He reported attending school in pursuit of a business degree, and stated that he had lost his last job due to downsizing, noting that it was the third time in the previous few years that he had been with a company that had downsized.

Socially, the Veteran reported during the January 2009 VA examination having some friends with whom he socialized. He noted that he was in his second marriage, having known his wife since 2008, but was going through a divorce and was living in his own home. He also indicated being involved in a relationship since October 2008, which was "going 'good,'" and stated that his relationship with his children was "'the best thing in the world.'" The Veteran denied current hobbies. 

Mental status examination revealed some hyperactivity, normal speech, and an anxious and depressed mood, with affect appropriate to mood. There were no indications of depersonalization or derealization, or of hallucinations or illusions. His thought process tended to be circumstantial, but he was easily returned to the topic at hand. Preoccupations, obsessions, and delusions were denied, as was suicidal or homicidal ideation. The examiner noted mild problems with attention and concentration, resulting in mild short-term memory problems. Long term memory appeared intact and ability for abstract and insightful thinking and for commonsense, reasoning, and judgment was within the normal range. 

The examiner determined that the Veteran did meet the criteria for a diagnosis of PTSD, as well as the criteria for a mood disorder and attention-deficit/hyperactivity disorder (ADHD). A GAF score of 60 was assigned, and the examiner described symptoms as moderate in nature causing a moderate impact on social and occupational functioning, resulting in intermittent difficulties with performing occupational tasks. 

A May 2009 VA mental health outpatient consultation note indicated that the Veteran presented for Court-ordered therapy. He reported having a problem with some medications, but stated that he was then in remission and noted his desire to be a good father to his children. The clinician assigned a GAF score of 71 at that time. 

An October 2009 statement from Dr. J.F., Ph.D., a private licensed clinical psychologist, recorded Dr. J.F.'s impression that the Veteran was experiencing significant difficulties with concentration and short-term memory, likely stemming from a pre-existing, but sub-clinical ADHD that was exacerbated during service. In a December 2009 statement, Dr. J.F. reiterated his previous opinion and requested that the Veteran's university make accommodations for the Veteran given his constellation of neuropsychological difficulties. 

A January 2010 neuropsychological testing report by Dr. J.F. showed results suggesting that the Veteran tended to "gloss through" psychological problems. The Veteran's thought process was coherent and logical. He was highly motivated to perform well, and pushed himself past his limits, leading to observable problems with attention drift and hyper-focus. Memory for stories was found to be in the lower end of the average range after initial exposure and low average range after a 25 minute delay. Dr. J.F. concluded that the Veteran was "a good-humored, friendly, highly motivated individual who was a pleasure to test," and a devoted father dedicated to overcoming his difficulties so that he can function better in work and school. However, he required clinically significant rehabilitation and accommodation in such areas. Finally, in addition to his severe cognitive difficulties, social-emotional testing indicated that the Veteran was also "struggling with symptoms of PTSD that, despite his best efforts, catch him by surprise" and it was "a testament to his determination that he continues to press on as well as he does." A GAF score of 60 was assigned.

An April 2010 VA treatment note shows that the Veteran desired to obtain Ritalin medication for his memory problem. He again presented to a VA facility in May 2010 to be evaluated with regard to his medications. At that time, affect and mood were within a normal range, speech was pressured, there was no evidence of thought disorder, and homicidal and suicidal ideations were denied. The Veteran reported ongoing issues with ADHD and a GAF score of 60 was assigned. In June 2010, the Veteran reported that he was recently fired from a job doing skilled home health care because he was "walking around and talking and failed an exam," was forgetting things, and was late for appointments. A GAF score of 58 was assigned. 

Also in June 2010, the Veteran underwent another VA PTSD examination. At that time, the Veteran indicated his psychiatric symptoms included memory issues, recollections, exaggerated startle response, and problems with sleep, concentration, anxiety, and focus. He reported getting divorced since his last VA examination, but denied any legal troubles since that time. The Veteran stated that he was then a junior in college and that his grade point average had increased. He reported living with his sister and indicated that he had joint custody of his children, who live with him one-half of the time. He described his relationship with his children to be a good one and was noted to have one good friend in Tennessee. The Veteran also reported seeing his family regularly. His hobbies included yoga and he indicated a significant decrease in his alcohol consumption.

Mental status examination revealed that the Veteran was quite agitated and upset over the fact that he was again being examined. His speech was rapid and pressured at times, his mood irritable and anxious, affect appropriate to mood but quite expansive. There were no indications of depersonalization or derealization, or of hallucinations or illusions. His thought process tended to be circumstantial, but he was easily returned to the topic at hand. Preoccupations, obsessions, and delusions were denied, as was suicidal or homicidal ideation. The examiner noted mild problems with attention and concentration, resulting in mild short-term memory problems. Long term memory appeared intact and ability for abstract and insightful thinking and commonsense, reasoning, and judgment was within the normal range. The Veteran reported some depression, stated that he was sleeping for only one to three hours each night on account of back pain and nightmares, endorsed anxiousness, and indicated a diminished sex drive and low energy level. He reported that daily thoughts of trauma made him feel remorseful and indicated that his wife had left him because he was emotionally distant. The Veteran reported feeling numb inside. A GAF score of 60 was assigned. The examiner noted moderate interference with employment, school, and social functioning, but it was felt that overall the Veteran was functioning relatively well, in that he was going to school and had good relationships with his family. There was no indicated impairment of thought processes or communication. The examiner stated his belief that the Veteran's PTSD symptoms resulted in an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. 

VA treatment records dated from August 2010 to March 2011 reveal GAF scores ranging from 61 to 65. Depression screens performed in March 2011 and July 2012 were negative and in July 2012, the Veteran denied nightmares, avoidance, hypervigilance, exaggerated startle response, and feeling numb or detached. A September 2012 treatment entry indicated that the Veteran had finished his undergraduate degree and was starting on a Masters of Business Administration (MBA) in Health Care Management. At that time, his affect and mood were normal, there was no evidence of a thought disorder, and his speech was of normal rate and rhythm. He also indicated that he would soon be starting a new job. A GAF score of 60 was recorded.

During the July 2013 Board hearing, the Veteran testified that he had been undergoing ongoing treatment related to his PTSD, to include counseling. He described experiencing sleep disturbances, anxiety triggered by media coverage of the war, irritability, argumentativeness, flashbacks, and avoidance of large crowds. He reported employment difficulties related to his symptoms and indicated an inability to interact with people. He stated that he was currently employed in sales, but denied having many close friends. He noted often speaking with people from his unit.

A September 2015 VA examination shows that the Veteran was diagnosed with chronic PTSD. The examiner noted that ADHD was not diagnosed, as this required onset of symptoms prior to age 12, and a June 2010 medical record had noted no significant symptoms prior to military service. Instead, most of his inattention symptoms could be attributed to his PTSD. The examiner added that the PTSD was manifested by occupational and social impairment with reduced reliability and productivity. 

The Veteran described that he had some relationships with his family and a close friend, but that he did not have much of a social life. He would sometimes go skiing with a Veteran's group, but typically just once a year. He would struggle with developing relationships with people. He would go out with a couple of women at times, but did not have any desire to become close to anyone. He felt his wife left him because of his emotional disconnection, accusing him of being detached. He finished his bachelor's degree in business and was currently in an MBA program, taking one class per semester, partially online and partially on campus. He would get accommodations at school, including extra time for tests and assignments, and permission to miss class when needed due to his anxiety. He expected to finish his degree in 2016. He was working, collecting hospital data about pharmaceuticals, approximately 30 to 32 hours per week. He was not required to go into the office much so the job suited him, as there was minimal contact with people. In the preceding five months, he missed approximately 12 days of work due to problems with sleeping, which would impact his motivation to get up and go to work. Prior to this job, he worked in medical sales for almost two years, but was unable to keep up with the demands due to his anxiety. He also indicated that there were times that he would drink excessively in an effort to sleep, but with no associated consequences.

The Veteran was noted to experience recurrent, involuntary, and intrusive distressing memories; recurrent distressing dreams; intense or prolonged psychological distress at exposure to internal or external cues; and marked physiological reactions to internal or external cues. He was said to have persistent avoidance of stimuli, to include distressing memories, thoughts, or feelings associated with the traumatic event(s), and avoidance of or efforts to avoid external reminders that arouse distressing memories, thoughts, or feelings associated with the traumatic event(s). He would experience negative alterations in cognitions and mood, to include persistent and exaggerated negative beliefs or expectations about oneself, others, or the world; persistent, distorted cognitions about the cause or consequences of the traumatic event that led him to blame himself or others; persistent negative emotional state; markedly diminished interest or participation in significant activities; and feelings of detachment or estrangement from others. He exhibited marked alterations in arousal and reactivity, to include hypervigilance; exaggerated startle response; problems with concentration; and sleep disturbance. The duration of such symptoms were said to be greater than one month. The PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning. The disturbance was not attributable to the physiological effects of a substance (e.g., medication, alcohol) or another medical condition.

Symptoms associated with the diagnosis were said to include anxiety, panic attacks that occurred more than once a week, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work like setting.

Mental status examination revealed that the Veteran was alert and oriented. Appearance was well-groomed; motor was unremarkable; and attitude was pleasant. Mood and affect were anxious. He looked at various places in the room while questions were being asked which impacted his ability to listen to the questions. Questions were repeated as needed. Speech was spontaneous and normal in rate and tone. Thoughts were linear and logical. There were no delusions or hallucinations. There was past suicidal ideation, but not present. There was no homicidal ideation. Attention and concentration were unremarkable and judgment was good. Memory was reportedly problematic. Abstraction was normal. 

A September 2015 letter from a Readjustment Counseling Therapist at the Manchester Vet Center shows that the Veteran was said to be unable to continue to maintain gainful employment due to difficulty with authority figures, and that he had trouble attending to relationships with a few family members and friends. He was said to have become more isolative with increased anger and aggression that he deemed difficult to predict or control. He described hyperarousal, intrusive thoughts, nightmares, sleep disturbance, and severe memory issues that interfered with everyday function. It was indicated that the chronic and severe nature of his PTSD and his long-term inability to maintain gainful employment suggested that the Veteran had no outlook of future improvement. [A near exact, if not a complete, copy of this letter (but dated July 2016) was also submitted.]

The Veteran underwent a social and industrial survey in June 2016. The examiner reported that the Veteran's insight and judgment were adequate and that his mood was cooperative, interactive, and responsive to questions. He was oriented times three. Thought content and processes were logical. His post-military social adjustment was detachment and limited social interaction; his industrial adjustment was hypervigilance and medical accommodation. 

The Veteran reported that he had divorced around 2010 but the couple remarried. He lived with wife and his children, and had regular contact with his sister. He had a very close friend in Maryland, whom he talked to almost daily. He had occasional contact with his father. He finished his bachelor's degree in business in May 2012, and was currently in an MBA program. He stated he goes to school so that he can get the extra income that Vocational Rehab gives him. He was accommodated at school, which included extra time for tests and assignments, and permission to miss class when needed due to his anxiety. He failed one class because he missed too many sessions, but otherwise is performing adequately; he expected to finish his degree in 2016, but may try to continue school after that to obtain a bachelor's in nursing degree.

On a mental status exam done with the survey, the examiner noted that the Veteran was well-groomed, had an anxious but appropriate affect, spontaneous speech at a normal rate and volume, linear and logical thoughts, and no delusions or hallucinations. Past suicidal ideation was noted, but no homicidal ideation. The Veteran's orientation was intact, his attention and concentration was unremarkable, and judgment was good. The Veteran reported that his memory is "not that good" for recent information, such as things he needs to learn at school, which is why he has accommodations. He was able to complete his activities of daily living (ADLs) and had no problem with personal hygiene. 

The Veteran reported that he gets very anxious at work when faced with a task or when he had homework assignments; he worries that he will not get it done or will fail in some manner. He also had a fear of authority and was anxious being around people or in crowded situations. He is easily startled and always on alert. He was still reactive to and avoidant of reminders of his trauma. He felt that his symptoms worsened in recent years. Concentration was poor such that he was more anxious and more easily distracted without his stimulant medication; he stated he was more comfortable in public situations with stimulants, because they made him less distracted by his anxiety and hypervigilance. He stated he had suicidal ideation in the past, including after his mother died the year before.

The examiner noted that the Veteran was able to function in a social situation that occurred within the school setting and is able to assess the environment to minimize the effect of his PTSD symptoms. 

Throughout the Veteran's medical records, his judgment and insight are frequently, if not always, described as adequate, his thought processes were logical and coherent, and his mood was cooperative or within the normal range. See, e.g., March 2013, February 2015, and September 2015 VA treatment records.

IV. Analysis

As an initial matter, the preponderance of the evidence is against a finding of total occupational and social impairment. The Veteran has been able to work, therefore his occupational impairment is not considered total. He has relationships with his family and a few friends; therefore his social impairment is not total. Although he is distressed in crowds and isolates himself, he is not completely isolated and is able to adapt to his circumstances, such as being in a classroom setting. Accordingly, an increase to 100 percent disabling is not warranted. 

The Board acknowledges and concedes that the Veteran has deficiencies with work and school due to his PTSD and that such deficiencies require accommodation. His work and school are affected by his PTSD symptoms, such as difficulty adapting to stressful circumstances, clinically significant distress, and multiple job firings. However, the preponderance of the evidence is against a finding that the Veteran is deficient in his family relations, judgment, thinking, or mood. 

Family relations

The Board has considered that the Veteran assaulted his wife with a mobile phone and fractured his hand by punching a door, which resulted in the police being called to his home, and his wife moving out and seeking a restraining order. However, the record reflects that this incident occurred once and does not appear to have been a regular event. In fact, the Veteran reported that he told the police at the time he had no ill intentions towards his wife, and that he has never been violent towards her or their children. There are little, if any, reports of similar violence after the January 2007 incident. 

While the Veteran and his wife divorced, they lived together platonically for a time and eventually got back together. Although the Veteran's testimony and statements from his Readjustment Counseling Therapist noted that he has trouble attending to relationships with a few family members and friends, the preponderance of the evidence reflects healthy relationships with his family. He consistently reported that his sees his family and has good relationships with them. See January 2009 and June 2010 VA examinations. More recently, during the June 2016 social and industrial survey, the Veteran reported that he lived with his wife and children and has regular contact with his sister. He rarely, if ever, described his relationships with his family members, other than his wife during his divorce, as poor. In fact, he stated that his relationship with his children was "the best thing in the world," indicating a healthy relationship.

The Veteran's symptoms of PTSD, including difficulty adapting to stressful circumstances, clinically significant distress, and drug and alcohol abuse do not appear to have substantially interfered with the Veteran's relationships with his family. If they have caused interference, it has not been severe and prevalent enough to cause deficiency in his family relationships, as evidenced by his descriptions of his relationships as described above. Consequently, the preponderance of the evidence demonstrates that the Veteran has good relationships with his family and is thus not deficient in that area. 

Judgment, thinking, and mood

The record demonstrates that the Veteran has a short-term memory problem likely a result of concentration issues. However, it does not appear that those memory issues or any other PTSD symptoms have significantly impaired his judgment, thinking, or mood. 

The record reflects very little, if any, evidence showing deficiencies in judgment. As discussed above, the Veteran's violent outburst at his wife appears to have been an isolated incident. Although the Veteran was required to have Court-ordered therapy, the Board does not consider this evidence of impaired judgment because the record does not specify that such therapy was on the basis of impaired judgment. Medical records, including VA examinations, consistently and overwhelmingly reflect the Veteran's judgment is adequate. Accordingly, the preponderance of the evidence is against a finding of deficiency in judgment.

Although the January 2009 and June 2010 VA examiners noted that the Veteran's thought process tended to be circumstantial, they also noted that the Veteran's ability for abstract and insightful thinking was within the normal range. Additionally, the record reflects numerous reports that his thought process was normal or that he did not have a thought disorder. Therefore, the preponderance of the evidence is against a finding of deficiency in thinking. 

Throughout the appeal period, the Veteran's mood was most frequently described as normal, anxious, or depressed. Suicidal ideation appears to have been denied until the September 2015 VA examination, wherein the Veteran reported he had it in the past but not currently; during the July 2016 social and industrial survey, the Veteran once again indicated past suicidal ideation, but elaborated that it was after the death of his mother. The preponderance of the evidence shows that the Veteran's suicidal ideation was isolated in nature and was not prevalent enough to cause a prolonged deficiency in his mood. 

The Board acknowledges that the September 2015 VA examiner noted a persistent negative state, markedly diminished interest or participation in significant activities and other negative alterations in mood, including persistent and exaggerated negative beliefs, which lasted more than one month; however, the Board assigns these observations less probative weight because the severity and level of deficiency is not described, nor can such severity be inferred from the record. Further, the reports or anxious or depressed mood do not appear to have greatly affected the Veteran in other ways; even though his speech was at times spontaneous or pressured, it was mostly normal. There are no reports of delusions. He is able to go to school and maintain motivation to complete multiple degrees. He has been described as friendly and highly motivated. Although he is had markedly diminished interest or participation in events, he has not completely isolated himself-he has relationships with family, at least one out-of-state friend, and noted often speaking (and even going on a yearly ski trip) with people from his military unit. Consequently, the preponderance of the evidence is against a finding that the Veteran's occupational and social impairment includes deficiency in mood.

The Board notes the Veteran's wife's reports of alcohol abuse, erratic behavior, and garbled speech and the Veteran's reports of drug addiction. However, the Board assigns these statements less probative value than the numerous and more prevalent medical reports of clear, logical thinking, adequate judgment, and a normal mood. 

Accordingly, the preponderance of the evidence is against a finding that the Veteran has occupational and social impairment with deficiencies in most areas, because the record reflects he has deficiencies in only work and school. The Board notes that even if the Veteran is considered to be deficient in mood, he still does not have deficiencies in most areas and the Board's conclusion would be the same. 

In analyzing the record, the Board considered the numerous reports of hyperarousal, hypervigilance, lack of sleep, short-term memory issues, and other related psychological and physiological symptoms. The reports of such symptoms do not reflect or substantiate a deficiency in areas other than work or school, because the evidence as articulated above is more prevalent in the record. Additionally, the GAF scores of record reflect a mild to moderate severity of the Veteran's condition.

The Board has considered, although has not exclusively relied upon, the symptoms listed in the General Formula. The record does not reflect symptoms associated with total occupational impairment, such as gross impairment in thought processes or communication, persistent delusions or hallucinations, or memory loss for names of close relatives, own occupation, or own name. The Veteran has been consistently described as oriented to person, time, and place, and his suicidal ideations (i.e., danger of hurting himself) are not persistent.

Looking to the symptoms listed in the criteria for a 70 percent rating, the Board notes the Veteran's speech has been described as spontaneous, pressured, or even garbled, but a majority of reports reflect that it was normal. He is able to do his ADLs and function independently, appropriately, and effectively. Indeed, Dr. J.F.'s extensive January 2010 report reflects that the Veteran is dedicated to overcoming his difficulties so that he can function better-reflecting an independent self-awareness of his deficiencies in school and work. His suicidal ideation and unprovoked period of violence were isolated and have not caused any deficiencies.

Consequently, the Veteran has not meet the criteria for a rating in excess of 50 percent disabling and is currently appropriately rated for occupational and social impairment with reduced reliability and productivity. The Board notes (but does not rely upon, see analysis above) several of the criteria provided for a 50 percent rating are established in the record, such as impairment of short-term memory, disturbances in motivation and mood, and difficulty in establishing and maintain effective work and social (but not familial) relationships. 

Because the preponderance of the evidence is against a finding that the Veteran's rating should be increased, his claim must be denied.

Finally, the Board notes that the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for the appeal period at issue was denied by the Board in May 2017. Thus, the Board will not take jurisdiction of it at this time. See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board is grateful to the Veteran for his honorable service and regrets a more favorable decision could not be reached.


ORDER

The appeal for a rating in excess of 50 percent disabling for PTSD is denied.



____________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


